 Case 5:18-cv-00166-JPB Document 13 Filed 08/28/19 Page 1 of 2 PageID #: 75




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Wheeling



DIANA MEY,

                      Plaintiff,

       v.                                                  Civil Action No. 5:18-CV-166
                                                           Judge Bailey
ENVIRONMENTAL SAFETY
INTERNATIONAL, INC., JOSEPH
M. CARNEY, and JOE REED,

                      Defendants.


               ORDER DENYING MOTION FOR SUMMARY JUDGMENT

       Pending before this Court is plaintiff’s Motion for Summary Judgment as to

Defendant Joseph M. Carney [Doc. 10]. The plaintiff’s Motion alleges that the defendant

“has failed to respond to any communications, failed to prosecute their defense, failed to

participate in a Rule 26(f) meeting, failed to file Rule 26(a)(1) Initial Disclosures, and failed

to keep their address up to date with the Court.” The Motion does little to anything to

demonstrate an entitlement to judgment.

       Rule 56 of the Federal Rules of Civil Procedure states that a “court shall grant

summary judgment if the movant shows that there is no genuine issue as to a material fact

and the movant is entitled to judgment as a matter of law.” The Motion and supporting

memorandum are wholly devoid of any facts which demonstrate the lack of a genuine issue

as to a material fact or that the movant is entitled to judgment as a matter of law.

       Accordingly, the Motion for Summary Judgment as to Defendant Joseph M. Carney

[Doc. 10] is DENIED WITHOUT PREJUDICE.
 Case 5:18-cv-00166-JPB Document 13 Filed 08/28/19 Page 2 of 2 PageID #: 76




      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein

and to any pro se parties.

      DATED: August 28, 2019.
